Title: Thomas Jefferson to James Leitch, 13 October 1812
From: Jefferson, Thomas
To: Leitch, James


          
            Sir Monticello Oct. 13. 12.
            I avail myself of your kind offer by requesting you to procure for me the articles noted below and I inclose you according to promise a draught on Gibson & Jefferson for one hundred dollars which I am in hopes you will be able to make answer your Northern purposes. accept my wishes for a good journey & the assurance of my esteem & respect.
            
              Th:
              Jefferson
          
          
            20. yds green baize of the widest breadth.
            12. yds huckaback.
            6. yds best black everlasting.
            10. gross best velvet corks
            200 feet of carriage plating according to the pattern sent, that is to say of the same breadth, & with nails in it. 
          
        